Order entered November 1, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01398-CR
                                      No. 05-12-01687-CR

                                DARIUS EDWARDS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. F10-51415

                                           ORDER
         On the Court’s own motion, we ORDER the appellant’s briefs filed as of the date of this

order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE